      Case: 3:16-cv-00261-jdp Document #: 150 Filed: 12/22/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WISCONSIN


MARK A. CAMPBELL, a/k/a
NICOLE ROSE CAMPBELL,

             Plaintiff,

      v.                                        Case No. 16-cv-261-jdp

KEVIN KALLAS et al.,

             Defendant.


                               INJUNCTION ORDER


      1.     Plaintiff Mark A. Campbell, a/k/a Nicole Rose Campbell is an inmate

in the custody of the Wisconsin Department of Corrections.

      2.     Defendants are officials of the Wisconsin Department of Corrections.

      3.     The Court finds that Defendants were deliberately indifferent to

Campbell’s need for treatment for a serious medical need when they denied her sex

reassignment surgery (also known as gender confirmation surgery). Defendants

thus violated Campbell’s rights under the Eighth Amendment to the United States

Constitution.

      4.     The Court finds that Campbell has suffered, and is suffering,

irreparable injury. She continues to suffer from severe anatomical gender

dysphoria, which causes her anguish and puts her at risk of self-harm or suicide.

      5.     The Court finds that monetary damages, even if they were available,

would not alleviate Campbell’s suffering.
       Case: 3:16-cv-00261-jdp Document #: 150 Filed: 12/22/20 Page 2 of 3




      6.     The Court finds that Defendants have identified no practical

impediment to providing sex reassignment surgery to Campbell.

      7.     The Court finds that the public interest lies in alleviating needless

suffering by those who are dependent on the government for their care. That

interest is served by an injunction requiring Defendants to promptly arrange for

Campbell to be assessed by a qualified surgeon for sex reassignment surgery, and to

provide that surgery (and all necessary preparatory treatment) if the surgeon

deems her to be a suitable candidate.

      THEREFORE, the Court hereby ORDERS:

      8.     Within 21 days after this Order is entered, Defendants shall take all

steps necessary to make an appointment for Campbell to be assessed by a qualified

surgeon for sex reassignment surgery.

      9.     If a qualified surgeon deems Campbell a suitable candidate for sex

reassignment surgery, Defendants shall promptly work with the surgeon’s office to

schedule sex reassignment surgery (and all necessary preparatory treatment) for

Campbell. “Sex reassignment surgery” includes the complete set of genital surgical

procedures used to treat gender dysphoria in a male-to-female transgender

individual, including vaginoplasty, penectomy, and radical orchiectomy, as well as

all preoperative consultations, diagnostic studies, and procedures as deemed

necessary by a qualified surgeon.

      10.    Defendants shall not enforce any policy or practice that hinders,

delays, or interferes with the relief specified in ¶¶ 8–9.




                                        2
       Case: 3:16-cv-00261-jdp Document #: 150 Filed: 12/22/20 Page 3 of 3




       11.    Defendants shall not impose any prerequisite to, or condition on,

Campbell’s eligibility for, or access to, the relief specified in ¶¶ 8–9.

       Entered: December 22, 2020.



                                          BY THE COURT:
                                          /s/
                                          ______________________________________
                                          James D. Peterson
                                          District Judge




                                         3
